Case 1:20-cr-00179-DLC Document 120 Filed 09/02/20 Page 1 of 2

UNITED STATES PISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

ae ee ee ee i a Xx
UNITED STATES OF AMERICA, : S1 20Cr0179 (DLC)
SUNDAY OKORO, COLLINS ENEH, and
IKECHUKWU ELENDU Tene e

' USDC SDNY

Defendants. | DOCUNENT
: |, ELECTRONICALLY FILED
mmm Rn x | boc #: .
| DATE FILED: 4242622

 

 

 

 

 

 

DENISE COTE, District Judge:

On August 13, 2020, Superseding Indictment $1 20 Cr. 179,
charging three additional defendants in this case, was unsealed.
Two of the three defendants were arrested on that day.

Having received the Government’s September 1, 2020 letter,
it is hereby

ORDERED that counsel shall be provisionally appointed in
this district for defendants Sunday Okoro and {ikechukwu Elendu.

IT ITS FURTHER ORDERED that the Government shall promptly
provide Provisionally Appointed Counsel with their clients’
contact information.

IT IS FURTHER ORDERED that the arraignment of the two
defendants is referred to the Magistrate Judge.

IT IS FURTHER ORDERED that by September 11, 2020, the
Provisionally Appointed Counsel shall inform this Court in

writing of whether they have communicated with their clients.

 
Case 1:20-cr-00179-DLC Document 120 Filed 09/02/20 Page 2 of 2

TT IS FURTHER ORDERED that the Government shall advise
Provisionally Appointed Counsel of the trial and motion schedule

set at the May 8, 2020 conference with the co-defendants.

Dated: New York, New York
September 2, 2020

fi A Aad be At
V,

DENISE COTE
United Btates District Judge

 
